 Fill in this information to identify your case

 United States Bankruptcy Court for the                Chapter you are filing under:
 Western District of New York                          [X]Chapter 7
                                                       [ ]Chapter 11
 Case #20-2                                            [ ]Chapter 12                                      [ ]Check if this is an
                                                       [ ]Chapter 13                                         amended filing

Official Form 101

Voluntary Petition for Individuals Filing for Bankruptcy                                                                                           12/15

 The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case together - called a
 joint case - and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, “Do you own a car,”
 the answer would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor 1 and
 Debtor 2 to distinguish between them. In joint cases, one of the spouses must report information as Debtor 1 and the other as Debtor 2. The
 same person must be Debtor 1 in all of the forms.

 Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
 information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number
 (if known). Answer every question.

 Part 1:                Identify Yourself
                                       About Debtor 1:                                        About Debtor 2 (Spouse Only in a Joint Case):
 1. Your full name
                                       Zachary
 Write the name that is on
                                       First name
 your government-issued
 picture identification (for
 example, your driver’s
                                       J.
 license or passport).                 Middle name


 Bring your picture                    Federation
 identification to your                Last name
 meeting with the trustee.
                                       Suffix (Sr., Jr., II, III)



 2. All other names you
 have used in the last 8               First Name
 years
                                       Middle name
 Include your married or
 maiden names.                         Last name



 3. Only the last 4 digits
 of your Social Security               xxx – xx –    6271
 number or federal
 Individual Taxpayer
 Identification number
 (ITIN)
                          About Debtor 1:                                         About Debtor 2 (Spouse Only in a Joint Case):

                          [X]I have not used any business names or EINs.
4. Any business names
and Employer
Identification Numbers    Business name
(EIN) you have used in
the last 8 years
                          Business name
Include trade names and
                                      -
doing business as names
                          EIN

                                      -
                          EIN



5. Where you live
                          32 Fitch St.
                          Number          Street




                          Churchville                      NY       14428-
                                                                    8001
                          City                             State    ZIP Code



                          Monroe
                          County

                          If your mailing address is different from the one
                          above, fill it in here. Note that the court will send
                          any notices to you at this mailing address.

                          Number Street
                           PO Box 16
                          P. O. Box
                           Churchville                NY           14428
                          City                         State        ZIP Code


                          Check one:
6. Why you are            [X] Over the last 180 days before filing this
choosing this district    petition, I have lived in this district longer than
to file for bankruptcy    in any other district.

                          [ ] I have another reason. Explain.
                          (See 28 U.S.C. § 1408.)
Part 2:     Tell the Court About Your Bankruptcy Case

7. The chapter of the         Check one. (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for Individuals
                              Filing for Bankruptcy (Form 2010)). Also, go to the top of page 1 and check the appropriate box.
Bankruptcy Code you
are choosing to file          [X] Chapter 7
under
                              [ ] Chapter 11

                              [ ] Chapter 12

                              [ ] Chapter 13


8. How you will pay the fee   [X] I will pay the entire fee when I file my petition. Please check with the clerk’s office in your local court
                              for more details about how you may pay. Typically, if you are paying the fee yourself, you may pay with
                              cash, cashier’s check, or money order. If your attorney is submitting your payment on your behalf, your
                              attorney may pay with a credit card or check with a pre-printed address.

                              [ ] I need to pay the fee in installments. If you choose this option, sign and attach the Application for
                              Individuals to Pay The Filing Fee in Installments (Official Form 103A).

                              [ ] I request that my fee be waived (You may request this option only if you are filing for Chapter 7. By
                              law, a judge may, but is not required to, waive your fee, and may do so only if your income is less than
                              150% of the official poverty line that applies to your family size and you are unable to pay the fee in
                              installments). If you choose this option, you must fill out the Application to Have the Chapter 7 Filing Fee
                              Waived (Official Form 103B) and file it with your petition.


9. Have you filed for         [X] No
bankruptcy within the         [ ] Yes. District                                 When                         Case number
last 8 years?                                                                          MM / DD / YYYY



10. Are any bankruptcy        [X] No
cases pending or being        [ ] Yes.     Debtor                                              Relationship to you
filed by a spouse who is
not filing this case with                   District               When                        Case number, if known
you, or by a business                                                      MM / DD / YYYY
partner, or by an
affiliate?

11. Do you rent your
residence?                    [ ] No.    Go to line 12.

                              [ X] Yes. Has your landlord obtained an eviction judgment against you and do you want to stay in your
                              residence?

                                         [X] No. Go to line 12.
                                         [ ] Yes. Fill out Initial Statement About an Eviction Judgment Against You (Form 101A) and
                                                 file it with this bankruptcy petition.
Part 3:          Report About Any Businesses You Own as a Sole Proprietor

12. Are you a sole proprietor           [X] No. Go to Part 4.
of any full - or part-time              [ ] Yes. Name and location of business
business?
A sole proprietorship is a business              Name of business, if any
you operate as an individual, and is
not a separate legal entity such as a
corporation, partnership, or LLC.                Number           Street

If you have more than one sole
proprietorship, use a separate sheet
and attach it to this petition.
                                                 City                                                 State     ZIP Code

                                                 Check the appropriate box to describe your business:

                                                 [   ] Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                                 [   ] Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                                 [   ] Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                                 [   ] Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                                 [   ] None of the above


13. Are you filing under                If you are filing under Chapter 11, the court must know whether you are a small business debtor so that it
                                        can set appropriate deadlines. If you indicate that you are a small business debtor, you must attach your
Chapter 11 of the                       most recent balance sheet, statement of operations, cash-flow statement, and federal income tax return or
Bankruptcy Code and                     if any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
are you a small business
debtor?                                 [X] No. I am not filing under Chapter 11.

For a definition of small               [ ] No. I am filing under Chapter 11, but I am NOT a small business debtor according to the definition in
business debtor, see                        the Bankruptcy Code.
11 U.S.C. § 101(51D).
                                        [ ] Yes. I am filing under Chapter 11 and I am a small business debtor according to the definition in the
                                            Bankruptcy Code.


Part 4:          Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate
                 Attention

14. Do you own or have any              [X] No
property that poses or is               [ ] Yes.     What is the hazard?
alleged to pose a threat of
imminent and identifiable
hazard to public health or
                                                     If immediate attention is needed, why is it needed?
safety? Or do you own any
property that needs
immediate attention?
                                                     Where is the property?
For example, do you own perishable                                             Number        Street
goods, or livestock that must be fed,
or a building that needs urgent
repairs?                                                                      City                                 State     ZIP Code
Part 5:                Explain Your Efforts to Receive a Briefing About Credit Counseling
                              About Debtor 1:                                               About Debtor 2 (Spouse Only in a Joint Case):
15. Tell the court            You must check one:
whether you have              [X] I received a briefing from an approved credit
received a briefing           counseling agency within the 180 days before I filed
                              this bankruptcy petition, and I received a certificate
about credit
                              of completion.
counseling.
                              Attach a copy of the certificate and the payment plan, if
The law requires that you     any, that you developed with the agency.
receive a briefing about
credit counseling before      [ ] I received a briefing from an approved credit
you file for bankruptcy.      counseling agency within the 180 days before I filed
You must truthfully check     this bankruptcy petition, but I do not have a
one of the following          certificate of completion.
choices. If you cannot do     Within 14 days after you file this bankruptcy petition,
so, you are not eligible to   you MUST file a copy of the certificate and payment
file.                         plan, if any.
If you file anyway, the       [ ] I certify that I asked for credit counseling
court can dismiss your        services from an approved agency, but was unable
case, you will lose           to obtain those services during the 7 days after I
whatever filing fee you
                              made my request, and exigent circumstances merit
paid, and your creditors
                              a 30-day temporary waiver of the requirement.
can begin collection
activities again              To ask for a 30-day temporary waiver of the
                              requirement, attach a separate sheet explaining what
                              efforts you made to obtain the briefing, why you were
                              unable to obtain it before you filed for bankruptcy, and
                              what exigent circumstances required you to file this
                              case.
                              Your case may be dismissed if the court is dissatisfied
                              with your reasons for not receiving a briefing before you
                              filed for bankruptcy.
                              If the court is satisfied with your reasons, you must still
                              receive a briefing within 30 days after you file. You must
                              file a certificate from the approved agency, along with a
                              copy of the payment plan you developed, if any. If you
                              do not do so, your case may be dismissed.
                              Any extension of the 30-day deadline is granted only for
                              cause and is limited to a maximum of 15 days.
                              [ ] I am not required to receive a briefing about
                              credit counseling because of:


                                   [ ]Incapacity.     I have a mental illness or a
                                                      mental deficiency that makes me
                                                      incapable of realizing or making
                                                      rational decisions about
                                                      finances.
                                   [ ]Disability.     My physical disability causes me
                                                      to be unable to participate in a
                                                      briefing in person, by phone, or
                                                      through the internet, even after I
                                                      reasonably tried to do so.
                                   [ ]Active          I am currently on active military
                                   duty.              duty in a military combat zone.

                              If you believe you are not required to receive a briefing
                              about credit counseling, you must file a motion for
                              waiver of credit counseling with the court.
Part 6:      Answer These Questions for Reporting Purposes

16. What kind of debts do          16a. Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8)
                                   as “incurred by an individual primarily for a personal, family, or household purpose.”
you have?                                [ ] No. Go to line 16b.
                                         [X] Yes. Go to line 17.

                                   16b. Are your debts primarily business debts? Business debts are debts that you incurred to obtain
                                   money for a business or investment or through the operation of the business or investment.
                                        [ ] No. Go to line 16c.
                                        [ ] Yes. Go to line 17.

                                   16c. State the type of debts you owe that are not consumer debts or business debts.


17. Are you filing under           [ ] No. I am not filing under Chapter 7. Go to line 18.
Chapter 7?

Do you estimate that after         [X] Yes. I am filing under Chapter 7. Do you estimate that after any exempt property is excluded and
                                         administrative expenses are paid that funds will be available to distribute to unsecured creditors?
any exempt property is
excluded and administrative                [X] No
expenses are paid that
funds will be available for                [ ] Yes
distribution to unsecured
creditors?

18. How many creditors do          [X] 1-49                          [ ] 1,000-5,000                       [ ] 25,001-50,000
                                   [ ] 50-99                         [ ] 5,001-10,000                      [ ] 50,001-100,000
you estimate that you owe?         [ ] 100-199                       [ ] 10,001-25,000                     [ ] More than 100,000
                                   [ ] 200-999

19. How much do you                [X] $0-$50,000                    [   ] $1,000,001-$10 million          [   ] $500,000,001-$1 billion
                                   [ ] $50,001-$100,000              [   ] $10,000,001-$50 million         [   ] $1,000,000,001-$10 billion
estimate your assets to be         [ ] $100,001-$500,000             [   ] $50,000,001-$100 million        [   ] $10,000,000,001-$50 billion
worth?                             [ ] $500,001-$1 million           [   ] $100,000,001-$500 million       [   ] More than $50 billion

20. How much do you                [X] $0-$50,000                    [   ] $1,000,001-$10 million          [   ] $500,000,001-$1 billion
                                   [ ] $50,001-$100,000              [   ] $10,000,001-$50 million         [   ] $1,000,000,001-$10 billion
estimate your liabilities to       [ ] $100,001-$500,000             [   ] $50,000,001-$100 million        [   ] $10,000,000,001-$50 billion
be?                                [ ] $500,001-$1 million           [   ] $100,000,001-$500 million       [   ] More than $50 billion

Part 7:      Sign Below

For you                            I have examined this petition, and I declare under penalty of perjury that the information provided is true
                                   and correct.
                                   If I have chosen to file under Chapter 7, I am aware that I may proceed, if eligible, under Chapter 7, 11,12,
                                   or 13 of title 11, United States Code. I understand the relief available under each chapter, and I choose to
                                   proceed under Chapter 7.
                                   If no attorney represents me and I did not pay or agree to pay someone who is not an attorney to help me
                                   fill out this document, I have obtained and read the notice required by 11 U.S.C. § 342(b).
                                   I request relief in accordance with the chapter of title 11, United States Code, specified in this petition. I
                                   understand making a false statement, concealing property, or obtaining money or property by fraud in
                                   connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years,
                                   or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.


                               X
                                   /s/ Zachary J, Federation

                                   Signature of Debtor 1

                                   Executed         02/20/2020
                                   on

                                                    MM / DD / YYYY
For your attorney, if you are   I, the attorney for the debtor(s) named in this petition, declare that I have informed the debtor(s) about
                                eligibility to proceed under Chapter 7, 11, 12, or 13 of title 11, United States Code, and have explained the
represented by one              relief available under each chapter for which the person is eligible. I also certify that I have delivered to the
                                debtor(s) the notice required by 11 U.S.C. § 342(b) and, in a case in which § 707(b)(4)(D) applies, certify
If you are not represented      that I have no knowledge after an inquiry that the information in the schedules filed with the petition is
by an attorney, you do not      incorrect.
need to file this page.

                                X            /s/ Peter Scribner                 Date:      02/20/2020
                                      Signature of Attorney for Debtor

                                        Peter Scribner
                                        Printed name

                                      Law Office of Peter Scribner
                                        Firm name

                                       1110 Park Avenue
                                        Number       Street

                                      Rochester, NY 14610
                                       City              State   ZIP Code

                                    Contact phone:    585-261-6461              Email address:    scribnerpeter@gmail.com
                                        NONE                                   New York
                                        Bar number                              State
 Fill in this information to identify your case and this filing:

 Debtor 1         Zachary               J,                         Federation
 Debtor 2         First Name            Middle Name                Last Name
 (Spouse, if
 filing)

                  First Name            Middle Name                Last Name


 United States Bankruptcy Court for the Western District of New York                                                               [ ] Check if this is an
                                                                                                                                   amended filing
 Case number: 20-2

Official Form 106Sum
Summary of Your Assets and Liabilities and Certain Statistical Information                                                          12/15
 Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
 information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you
 file your original forms, you must fill out a new Summary and check the box at the top of this page.

 Part 1          Summarize Your Assets
                                                                                                                            Your assets
                                                                                                                            Value of what you own

  1.       Schedule A/B: Property (Official Form 106A/B)                                                                                         $0.00
           1a. Copy line 55, Total real estate, from Schedule A/B

           1b. Copy line 62, Total personal property, from Schedule                                                                     $21,414.00
           1c. Copy line 63, Total of all property on Schedule A/B                                                                      $21,414.00


 Part 2          Summarize Your Liabilities
                                                                                                                            Your liabilities
                                                                                                                            Amount you owe

  2.       Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)                                                        $0.00
           2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of
           Schedule D

  3.       Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)                                                              $1.00
           3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/F

           3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule E/F                            $40,260.00
                                                                                                   Your total liabilities               $40,261.00


 Part 3          Summarize Your Income and Expenses

  4.       Schedule I: Your Income (Official Form 106I)                                                                                   $3,800.00
           Copy your combined monthly income from line 12 of Schedule I

  5.       Schedule J: Your Expenses (Official Form 106J)                                                                                 $3,805.00
           Copy your monthly expenses from line 22c of Schedule J
Part 4     Answer These Questions for Administrative and Statistical Records
6.   Are you filing for bankruptcy under Chapters 7, 11, or 13?

     [ ] No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.
     [X] Yes.


7.   What kind of debt do you have?

     [X] Your debts are primarily consumer debts. Consumer debts are those "incurred by an individual primarily for a personal,
     family, or household purpose." 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.

     [ ] Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit
     this form to the court with your other schedules.


8.   From the Statement of Your Current Monthly Income: Copy your total current monthly income from                                  $5,625.00
     Official Form 122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14.



9.   Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:

                                                                                                                               Total claim

     From Part 4 on Schedule E/F, copy the following:

     9a. Domestic support obligations (Copy line 6a.)                                                                                        $0.00
     9b. Taxes and certain other debts you owe the government. (Copy line 6b.)                                                               $1.00
     9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.)                                                     $0.00
     9d. Student loans. (Copy line 6f.)                                                                                              $3,363.00
     9e. Obligations arising out of a separation agreement or divorce that you did not report as priority claims.                            $0.00
     (Copy line 6g.)

     9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.)                                                  $0.00
     9g. Total. Add lines 9a through 9f.                                                                                             $3,364.00
 Fill in this information to identify your case and this filing:

 Debtor 1           Zachary                   J,                           Federation
 Debtor 2           First Name                Middle Name                  Last Name
 (Spouse, if
 filing)

                    First Name                Middle Name                  Last Name


 United States Bankruptcy Court for the Western District of New York                                                                                          [ ] Check if this is an
                                                                                                                                                              amended filing
 Case number: 20-2

Official Form 106A/B

Schedule A/B: Property                                                                                                                                             12/15
 In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the category
 where you think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for
 supplying correct information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name
 and case number (if known). Answer every question.

 Part 1:          Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In
 1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property? Examples include your residential home,
 condominium, manufactured or mobile home, vacation or hunting property, vacant land, investment property, timeshare, or an interest in property
 owned by parents or other family members.

      [X] No. Go to Part 2.
      [ ] Yes. Where is the property?
 2.        Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for pages                                                    $0.00
           you have attached for Part 1. Write that number here. .........................................................................................➔




 Part 2:         Describe Your Vehicles                                                                                                                               carcar



 Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles you own that
 someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.

 3.       Cars, vans, trucks, tractors, sport utility vehicles, motorcycles
              [X] No
              [ ] Yes

 4.      Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
          Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories
          [ ] Yes
          [X] No

 5.      Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for pages                                                      $0.00
         you have attached for Part 2. Write that number here. ...........................................................................................➔
Part 3:        Describe Your Personal and Household Items                                                                                                      Current value
                                                                                                                                                               of the portion
                                                                                                                                                               you own?
Do you own or have any legal or equitable interest in any of the following items?                                                                              Do not deduct
                                                                                                                                                               secured claims or
                                                                                                                                                               exemptions

 6.   Household goods and furnishings
      Examples: Major appliances, furniture, linens, china, kitchenware

      [ ] No                   Household goods exemption assets: Debtor moved into GF house 2017, brought very few household                                               $100.00
      [X] Yes. Describe.       furnishings with him and has not acquired any since then

 7.   Electronics
      Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music
      collections; electronic devices including cell phones, cameras, media players, games

      [ ] No                   7.1: Household goods exemption electronics: (1) TV, bought for $1,500 in 2016; (1) Cell phone; TV                                           $700.00
      [X] Yes. Describe.       soundbar; TOTAL VALUE: $500

                               7.2: Wildcard exemption electronics: PS4, gift 2016; bluray player; Nintendo wii; 5 dvds; 6 video
                               games; handheld electric snow blower; TOTAL VALUE: $200

 8.   Collectibles of value
      Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects; stamp, coin, or
      baseball card collections; other collections, memorabilia, collectibles

      [ ] No                   30 Books (Household goods exemption):                                                                                                        $30.00
      [X] Yes. Describe.

 9.   Equipment for sports and hobbies
      Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes and
      kayaks; carpentry tools; musical instruments

      [ ] No                    (4) baseball bats, (4) baseball gloves; football, basketball, basketball hoop 15 years old; (2) Traxxas                                    $400.00
      [X] Yes. Describe.        remote controlled cars, bought $400 each 2016; (4) Scooters bought for $30@; (1) children's bike

10.   Firearms
      Examples: Pistols, rifles, shotguns, ammunition, and related equipment

      [X] No                                                                                                                                                                  $0.00
      [ ] Yes. Describe.

11.   Clothes
      Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories

      [ ] No                                                                                                                                                               $500.00
      [X] Yes. Describe.

12.   Jewelry
      Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems, gold,
      silver

      [ ] No                   Watch bought for $800                                                                                                                       $300.00
      [X] Yes. Describe.

13.   Non-farm animals
      Examples: Dogs, cats, birds, horses

      [ ] No                   dog, cat                                                                                                                                       $2.00
      [X] Yes. Describe.

14.   Any other personal and household items you did not already list, including any health aids you did not list

      [ ] No                   Auto mechanic tools and toolbox; value is debtor's estimate of liquidation value (Tools of the trade and                                 $3,500.00
      [X] Yes. Describe.       wildcard exemption)

15.   Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached for Part 3.                                            $5,532.00
      Write that number here ..............................................................................................................................➔
Part 4:           Describe Your Financial Assets                                                                                                                                      Current value
                                                                                                                                                                                      of the portion
                                                                                                                                                                                      you own?
Do you own or have any legal or equitable interest in any of the following items?                                                                                                     Do not deduct
                                                                                                                                                                                      secured claims or
                                                                                                                                                                                      exemptions

16. Cash                                                                                                                                                                                             $0.00
    Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition
    [ ] No
    [X] Yes ......................................................................................................................................................... Cash..NONE...

17.     Deposits of money
        Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage
        houses, and other similar institutions. If you have multiple accounts with the same institution, list each.

        [ ] No
        [X] Yes ............                                                           Institution name

                                    17.1. Checking account:                            St. Pius X FCU                                                                                             $55.00

                                    17.2. Checking account:                            ESL FCU (account is in the name of the debtor's finace; most of                                              $6.00
                                                                                       the debtor's paycheck is deposited into this account; amount
                                                                                       listed here is the total balance in the account as of the date of the
                                                                                       schedules, without apportioning the amount that is actually the
                                                                                       debtor's)

                                    17.3. Savings account:                             St. Pius X FCU                                                                                               $5.00

                                    17.4. Savings account:

                                    17.5. Certificates of deposit:

                                    17.6. Other financial account:



18.     Bonds, mutual funds, or publicly traded stocks
        Examples: Bond funds, investment accounts with brokerage firms, money market accounts

        [X] No                                                                                                                                                                                      $0.00
        [ ] Yes ..............      Institution name

19.     Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in
        an LLC, partnership, and joint venture

        [X] No                                                                                                                                           % of ownership                             $0.00
        [ ] Yes                     Name of entity:

20.     Government and corporate bonds and other negotiable and non-negotiable instruments
        Negotiable instruments include personal checks, cashiers checks, promissory notes, and money orders.
        Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.

        [X] No                                                                                                                                                                                      $0.00
        [ ] Yes Give specific
        information about them.                Issuer name:

21.     Retirement or pension accounts
        Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans

        [ ] No
        [ ] Yes List each
        account separately.                    Type of account:                     Institution name:

                                               401(k) or similar plan:              employer 401(k)                                                                                          $12,563.00

                                               Pension plan:

                                               IRA:

                                               Retirement account:

                                               Keogh:

                                               Additional account:

                                               Additional account:
22.   Security deposits and prepayments
      Your share of all unused deposits you have made so that you may continue service or use from a company
      Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications
      companies, or others

      [X] No
      [ ] Yes                                                     Institution name or individual:




23.   Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)

      [ X] No                                                                                                                               $0.00
      [ ] Yes ......................   Issuer name and description:

24.   Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
       26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).

      [X] No                                                                                                                                $0.00
      [ ] Yes ......................   Institution name and description. Separately file the records of any interests.11 U.S.C. § 521(c):

25.   Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers
      exercisable for your benefit

      [X] No
      [ ] Yes Give specific
      information about them.                                                                                                               $0.00

26.   Patents, copyrights, trademarks, trade secrets, and other intellectual property
      Examples: Internet domain names, websites, proceeds from royalties and licensing agreements

      [X] No
      [ ] Yes Give specific
      information about them.                                                                                                               $0.00

27.   Licenses, franchises, and other general intangibles
      Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses

      [ ] No                           NYS Motor Vehicle Inspectors license
      [X] Yes Give specific
      information about them.                                                                                                               $0.00
 Money or property owed to you?                                                                                                                                             Current value of the
                                                                                                                                                                             portion you own?
                                                                                                                                                                                Do not deduct secured
                                                                                                                                                                                 claims or exemptions

28.   Tax refunds owed to you

      [ ] No                                                 2019                                                                                      Federal:                         $2,593.00
      [X] Yes. Give specific information
      about them, including whether you                                                                                                                State:                             $660.00
      already filed the returns and the tax
      years ............................................                                                                                               Local:                                 $0.00

29.   Family support
      Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement

      [X] No                                                                                                                                           Alimony:                               $0.00
      [ ] Yes. Give specific information.....                                                                                                          Maintenance:                           $0.00
                                                                                                                                                       Support:                               $0.00
                                                                                                                                                       Divorce settlement:                    $0.00
                                                                                                                                                       Property settlement:                   $0.00

30.   Other amounts someone owes you
      Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers' compensation,
      Social Security benefits; unpaid loans you made to someone else

      [X] No
      [ ] Yes. Give specific information......                                                                                                                                                $0.00

31.   Interests in insurance policies                                                                                                                                                 Surrender
      Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner's, or renter's                                                                 or refund
      insurance                                                                                                                                                                       value:

      [X] No                                                    Company name:                                                   Beneficiary:
      [ ] Yes. Name the insurance company
      of each policy and list its value ...........

32.   Any interest in property that is due you from someone who has died
      If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive
      property because someone has died.

      [X] No                                                                                                                                                                                  $0.00
      [ ] Yes. Give specific information .........

33.   Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
      Examples: Accidents, employment disputes, insurance claims, or rights to sue

      [X] No                                                                                                                                                                                  $0.00
      [ ] Yes. Describe each claim .........

34.   Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights to set off
      claims

      [X] No                                                                                                                                                                                  $0.00
      [ ] Yes. Describe each claim .........

35.   Any financial assets you did not already list

      [X] No                                                                                                                                                                                  $0.00
      [ ] Yes. Give specific information .........

36.   Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached                                                                       $15,882.00
      for Part 4. Write that number here ...................................................................................................................................➔
Part 5:         Describe Any Business-related Property You Own or Have an Interest In. List any real estate in Part 1
37. Do you own or have any legal or equitable interest in any business-related property?
    Examples: Accounts receivable, business-related commissions, business office equipment, furnishings, machinery, fixtures,
    supplies you use in business, tools of your trade, business inventory, customer lists, mailing lists, or other compilations

      [X] No. Go to Part 6.
      [ ] Yes. Go to line 38.

45.   Add the dollar value of all of your entries from Part 5, including any entries for pages you have attached                                                                          $0.00
      for Part 5. Write that number here .............................................................................................................................➔



Part 6:         Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
                If you own or have an interest in farmland, list it in Part 1.
46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
    [X] No. Go to Part 7.
     [ ] Yes. Go to line 47.

52.   Add the dollar value of all of your entries from Part 6, including any entries for pages you have attached                                                                          $0.00
      for Part 6. Write that number here .............................................................................................................................➔



Part 7:         Describe All Property You Own or Have an Interest in That You Did Not List Above
53.   Do you have other property of any kind you did not already list? Examples: Season tickets, country club membership

      [X] No
      [ ] Yes. Give specific information.......




54.   Add the dollar value of all of your entries from Part 7. Write that number here ......................................................➔                                             $0.00



Part 8:         List the Totals of Each Part of this Form

55.   Part 1: Total real estate, line 2 .........................................................................................................................................➔       $0.00

56.   Part 2: Total vehicles, line 5                                                      $0.00

57.   Part 3: Total personal and household items, line 15                                 $5,532.00

58.   Part 4: Total financial assets, line 36                                             $15,882.00

59.   Part 5: Total business-related property, line 45                                    $0.00

60.   Part 6: Total farm- and fishing-related property, line 52                           $0.00

61.   Part 7: Total other property not listed, line 54                                    $0.00

62.   Total personal property. Add lines 56 through 61. ....                              $21,414.00                          Copy personal property total .........➔                $21,414.00

63.   Total of all property on Schedule A/B. Add line 55 + line 62.....................................................................................................              $21,414.00
 Fill in this information to identify your case and this filing:

 Debtor 1          Zachary              J,                         Federation
 Debtor 2          First Name           Middle Name                Last Name
 (Spouse, if
 filing)

                   First Name           Middle Name                Last Name


 United States Bankruptcy Court for the Western District of New York                                                                 [ ] Check if this is an
                                                                                                                                     amended filing
 Case number: 20-2

Official Form 106C

Schedule C: The Property You Claim as Exempt                                                                                                 12/15
 Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information.
 Using the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more
 space is needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write
 your name and case number (if known).

 For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
 specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount
 of any applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt
 retirement funds—may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that
 limits the exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption
 would be limited to the applicable statutory amount.



 Part 1:         Identify the Property You Claim as Exempt
 1    Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.
          [ ] You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)
               [X] You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)
 2    For any property you list on Schedule A/B that you claim as exempt, fill in the information below.

      Brief description of the property and line            Current value of the       Amount of the exemption you claim       Specific laws that allow
      on Schedule A/B that lists this property              portion you own                                                    exemption
                                                                                       Check only one box for each
                                                            Copy the value from        exemption.
                                                            Schedule A/B

 Brief description:      Household goods                                        $100   [ ]$                                    11 USC §522(d)(3)


 Line from               6.                                                            [X ] 100% of fair market value, up to
 Schedule A/B:                                                                         any applicable statutory limit

 Brief description:      Electronics (Household good                            $500   [ ]$                                    11 USC §522(d)(3)
                         exemption)

 Line from               7.1                                                           [X] 100% of fair market value, up to
 Schedule A/B:                                                                         any applicable statutory limit

 Brief description:      Electronics (Wildcard                                  $200   [ ]$                                    11 USC §522(d)(5)
                         exemption)

 Line from               7.2                                                           [X ] 100% of fair market value, up to
 Schedule A/B:                                                                         any applicable statutory limit

 3    Are you claiming a homestead exemption of more than $155,675?
      (Subject to adjustment on 4/01/16 and every 3 years after that for cases filed on or after the date of adjustment.)
        [X] No
        [ ] Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
                 [ ] No.
                 [ ] Yes
Part 2:      Additional Page
    Brief description of the property and line      Current value of the   Amount of the exemption you claim       Specific laws that allow
    on Schedule A/B that lists this property        portion you own                                                exemption
                                                                           Check only one box for each
                                                    Copy the value from    exemption.
                                                    Schedule A/B

Brief description:   Books (Household goods                          $30   [ ]$                                    11 USC §522(d)(3)
                     exemption)

Line from            8.1                                                   [X] 100% of fair market value, up to
Schedule A/B:                                                              any applicable statutory limit

Brief description:   Equipment for sports and                      $400    [ ]$                                    11 USC §522(d)(5)
                     hobbies (wildcard exemption)

Line from            9.                                                    [X ] 100% of fair market value, up to
Schedule A/B:                                                              any applicable statutory limit

Brief description:   Clothing (household goods                     $500    [ ]$                                    11 USC §522(d)(3)
                     exemption)

Line from            11.                                                   [X] 100% of fair market value, up to
Schedule A/B:                                                              any applicable statutory limit

Brief description:   Jewelry exemption                             $300    [X] $ 1,700.00                          11 USC §522(d)(4)


Line from            12.                                                   [ ] 100% of fair market value, up to
Schedule A/B:                                                              any applicable statutory limit

Brief description:   Non-farm animals ("animals",                     $2   [ ]$                                    11 USC §522(d)(3)
                     household goods exemption)

Line from            13.                                                   [X] 100% of fair market value, up to
Schedule A/B:                                                              any applicable statutory limit

Brief description:   Tools of the trade exemption                 $3,500   [ ]$                                    11 USC §522(d)(6)
                     (max. exemption $2,525)

Line from            14.                                                   [X] 100% of fair market value, up to
Schedule A/B:                                                              any applicable statutory limit

Brief description:   Tools of the trade (wildcard                $3,500    [ ]$                                    11 USC §522(d)(5)
                     exemption for equity beyond        (same as above)
                     the maximum Tools of the
                     Trade Exemption))

Line from                                                                  [X] 100% of fair market value, up to
Schedule A/B:                                                              any applicable statutory limit

Brief description:   Deposits of money (wildcard                     $66   [ ]$                                    11 USC §522(d)(5)
                     exemption)

Line from            17.                                                   [X] 100% of fair market value, up to
Schedule A/B:                                                              any applicable statutory limit

Brief description:   Retirement accounts (FULLY                  $12,563   [ ]$                                    11 USC §522(d)(10) (E)
                     EXEMPT)

Line from            21.                                                   [X] 100% of fair market value, up to
Schedule A/B:                                                              any applicable statutory limit

Brief description:   Tax refunds (wildcard                        $3253    [ ]$                                    11 USC §522(d)(5)
                     exemption)

Line from            28.                                                   [X] 100% of fair market value, up to
Schedule A/B:                                                              any applicable statutory limit
Single filing:

 Supplement to Schedule C:                               Category      Total Value of      Exempt
 Analysis by exemption categories                                      Claimed             asset Total
 (Federal Exemptions)                                                  Exemptions*         value
 $100 Household goods                                   Household            $13,400.00      $1,132.00
 $500 Household good electronics                          goods
 $30 Books
 $500 Clothing
 $2 Non-farm animals
 $200 Wildcard electronics                               Wildcard            $13,900.00      $4,894.00
 $400 Sports & hobby equipment
 $975 Tools of trade
 $66 Deposits of money
 $3,253 Tax refunds
 Jewelry                                                  Jewelry             $1,700.00        $300.00
 Retirement                                             Retirement           $12,563.00    $12,563.00
 Tools of the Trade                                       Tools of            $2,525.00      $3,500.00
                                                           Trade
 Total exemptions:                                                           $44,088.00


*For federal exemptions with an applicable statutory limit, such as 11 USC Section 522 (d) (1-6), the
'Total Value of Claimed Exemptions' is the maximum statutory limit. For retirement accounts and
other such assets with no limit, or extremely high limit, the 'Total Value of Claimed Exemptions' is the
actual value of the asset, which is claimed fully exempt.
 Fill in this information to identify your case and this filing:

 Debtor 1        Zachary                J,                         Federation
 Debtor 2        First Name             Middle Name                Last Name
 (Spouse, if
 filing)

                 First Name             Middle Name                Last Name


 United States Bankruptcy Court for the Western District of New York                                                              [ ] Check if this is an
                                                                                                                                  amended filing
 Case number: 20-2

Official Form 106D

Schedule D: Creditors Who Have Claims Secured by Property                                                                                    12/15
 Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
 information. If more space is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any
 additional pages, write your name and case number (if known).

 1    Do any creditors have claims secured by your property?
      [X] No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
      [ ] Yes. Fill in all of the information below.
 Fill in this information to identify your case and this filing:

 Debtor 1            Zachary                     J,                Federation
 Debtor 2            First Name                  Middle Name       Last Name
 (Spouse, if
 filing)

                     First Name                  Middle Name       Last Name


 United States Bankruptcy Court for the Western District of New York                                                                          [ ] Check if this is an
                                                                                                                                              amended filing
 Case number: 20-2

Official Form 106E/F

Schedule E/F: Creditors Who Have Unsecured Claims                                                                                            12/15
 Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims.
 List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule
 A/B: Property (Official Form 106A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any
 creditors with partially secured claims that are listed in Schedule D: Creditors Who Have Claims Secured by Property. If more space is
 needed, copy the Part you need, fill it out, number the entries in the boxes on the left. Attach the Continuation Page to this page. On the top of
 any additional pages, write your name and case number (if known).

 Part 1:         List All of Your PRIORITY Unsecured Claims
 1         Do any creditors have priority unsecured claims against you? Examples: Domestic support obligations such as alimony, spousal
           maintenance or child support, Taxes owed the government
           [ ] No. Go to Part 2.
           [X] Yes.

 2         List all of your priority unsecured claims. If a creditor has more than one priority unsecured claim, list the creditor separately for each claim.
           For each claim listed, identify what type of claim it is. If a claim has both priority and nonpriority amounts, list that claim here and show both
           priority and nonpriority amounts. As much as possible, list the claims in alphabetical order according to the creditor's name. If you have more
           than two priority unsecured claims, fill out the Continuation Page of Part 1. If more than one creditor holds a particular claim, list the other
           creditors in Part 3.

           (For an explanation of each type of claim, see the instructions for this form in the instruction booklet.)

                                                                                                                               Total claim   Priority     Nonpriority
                                                                                                                                             amount        amount

 2.1       Priority creditor name and address:                 Last 4 digits of account number:                                      $1.00       $1.00          $0.00
           Internal Revenue Service                            When was the debt incurred?
           Insolvency Section                                  As of the date you file, the claim is: Check all that apply
           Post Office Box 7346                                [ ] Contingent
                                                               [ ] Unliquidated
           Philadelphia, PA 19101-7346                         [X] Disputed (debtor and mother of debtor's children both
                                                               claimed the children as dependents; as the debtor is the
           Who owes the debt? Check one.                       custodial parent; the IRS is apparently auditing that part of
           [X] Debtor 1 only                                   the debtor's 2018 tax returns)
           [ ] Debtor 2 only
           [ ] Debtor 1 and Debtor 2 only                      Type of PRIORITY unsecured claim:
           [ ] At least one of the debtors and another         [ ] Domestic support obligations
                                                               [X] Taxes and certain other debts you owe the government
           [ ] Check if this claim relates to a                [ ] Claims for death or personal injury while you were
               community debt                                     intoxicated
                                                               [ ] Other. Specify
           Is the claim subject to offset?
           [ X] No (possible 2019 tax refund offset)
           [ ] Yes
Part 2:        List All of Your NONPRIORITY Unsecured Claims
3         Do any creditors have nonpriority unsecured claims against you?
          [ ] No. You have nothing to report in this part. Submit this form to the court with your other schedules.
          [X] Yes.

4         List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one
          nonpriority unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list
          claims already included in Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.If you have more than
          three nonpriority unsecured claims fill out the Continuation Page of Part 2.

                                                                                                                                                    Total claim

4.1       Barclays Bank Delaware                          Last 4 digits of account number:                                                          $3,504.00
          125 S. West St.                                 When was the debt incurred? Thru 2017
          Wilmington DE 19801
          Who owes the debt? Check one.                   As of the date you file, the claim is: Check all that apply
          [ X] Debtor 1 only                              [ ] Contingent
          [ ] Debtor 2 only                               [ ] Unliquidated
          [ ] Debtor 1 and Debtor 2 only                  [ ] Disputed
          [ ] At least one of the debtors and another

          [   ] Check if this claim relates to a          Type of NON-PRIORITY unsecured claim:
               community debt                             [ ] Student loans
                                                          [ ] Obligations arising out of a separation agreement or divorce
          Is the claim subject to offset?                     that you did not report as priority claims
          [X ] No                                         [ ] Debts to pension or profit-sharing plans, and other similar debts
          [ ] Yes                                         [ X ] Other. Specify: Consumer loan, credit card or other consumer transaction; lawsuit
                                                          pending; Graham & Borgese atty for lawsuit defendant

4.2       Capital One Bank                                Last 4 digits of account number:                                                          $8,998.00
          4851 Cox Road                                   When was the debt incurred? Thru 2016
          Glen Allen VA 23060
          Who owes the debt? Check one.                   As of the date you file, the claim is: Check all that apply
          [ X] Debtor 1 only                              [ ] Contingent
          [ ] Debtor 2 only                               [ ] Unliquidated
          [ ] Debtor 1 and Debtor 2 only                  [ ] Disputed
          [ ] At least one of the debtors and another

          [   ] Check if this claim relates to a          Type of NON-PRIORITY unsecured claim:
               community debt                             [ ] Student loans
                                                          [ ] Obligations arising out of a separation agreement or divorce
          Is the claim subject to offset?                     that you did not report as priority claims
          [X ] No                                         [ ] Debts to pension or profit-sharing plans, and other similar debts
          [ ] Yes                                         [ X ] Other. Specify: Consumer loan, credit card or other consumer transaction; lawsuit
                                                          pending

4.3       Chili Venture LLC                               Last 4 digits of account number:                                                          $1,858.00
          16 West Main Street                             When was the debt incurred? 2017
          Rochester NY 14614
          Who owes the debt? Check one.                   As of the date you file, the claim is: Check all that apply
          [ X] Debtor 1 only                              [ ] Contingent
          [ ] Debtor 2 only                               [ ] Unliquidated
          [ ] Debtor 1 and Debtor 2 only                  [ ] Disputed
          [ ] At least one of the debtors and another

          [   ] Check if this claim relates to a          Type of NON-PRIORITY unsecured claim:
               community debt                             [ ] Student loans
                                                          [ ] Obligations arising out of a separation agreement or divorce
          Is the claim subject to offset?                     that you did not report as priority claims
          [X ] No                                         [ ] Debts to pension or profit-sharing plans, and other similar debts
          [ ] Yes                                         [ X ] Other. Specify: Unpaid rent owed to former landlord; lawsuit pending
                                                                                                                                                    Total claim

4.4   Discover Card                                 Last 4 digits of account number: 5213                                                           $5,191.00
      PO Box 71084                                  When was the debt incurred? Thru 2017
      Charlotte NC 28272-1084
      Who owes the debt? Check one.                 As of the date you file, the claim is: Check all that apply
      [ X] Debtor 1 only                            [ ] Contingent
      [ ] Debtor 2 only                             [ ] Unliquidated
      [ ] Debtor 1 and Debtor 2 only                [ ] Disputed
      [ ] At least one of the debtors and another

      [   ] Check if this claim relates to a        Type of NON-PRIORITY unsecured claim:
           community debt                           [ ] Student loans
                                                    [ ] Obligations arising out of a separation agreement or divorce
      Is the claim subject to offset?                   that you did not report as priority claims
      [X ] No                                       [ ] Debts to pension or profit-sharing plans, and other similar debts
      [ ] Yes                                       [ X ] Other. Specify: Consumer loan, credit card or other consumer transaction; lawsuit
                                                    pending

4.5   Five Star Bank                                Last 4 digits of account number:                                                                $9,375.00
      100 Chestnut Plaza                            When was the debt incurred? 2014
      Rochester NY 14604
      Who owes the debt? Check one.                 As of the date you file, the claim is: Check all that apply
      [ X] Debtor 1 only                            [ ] Contingent
      [ ] Debtor 2 only                             [ ] Unliquidated
      [ ] Debtor 1 and Debtor 2 only                [ ] Disputed
      [ ] At least one of the debtors and another

      [   ] Check if this claim relates to a        Type of NON-PRIORITY unsecured claim:
           community debt                           [ ] Student loans
                                                    [ ] Obligations arising out of a separation agreement or divorce
      Is the claim subject to offset?                   that you did not report as priority claims
      [X ] No                                       [ ] Debts to pension or profit-sharing plans, and other similar debts
      [ ] Yes                                       [ X ] Other. Specify: Car loan deficiency; lawsuit pending

4.6   LVNV Funding LLC                              Last 4 digits of account number:                                                                     $1.00
      6801 S. Cimarron Road, Ste 424-               When was the debt incurred?
      J
      Las Vegas NV 89113
      Who owes the debt? Check one.                 As of the date you file, the claim is: Check all that apply
      [ X] Debtor 1 only                            [ ] Contingent
      [ ] Debtor 2 only                             [ ] Unliquidated
      [ ] Debtor 1 and Debtor 2 only                [ ] Disputed
      [ ] At least one of the debtors and another

      [   ] Check if this claim relates to a        Type of NON-PRIORITY unsecured claim:
           community debt                           [ ] Student loans
                                                    [ ] Obligations arising out of a separation agreement or divorce
      Is the claim subject to offset?                   that you did not report as priority claims
      [X ] No                                       [ ] Debts to pension or profit-sharing plans, and other similar debts
      [ ] Yes                                       [ X ] Other. Specify: Lawsuit (discontinued 2018; listed for notice purposes in case there is
                                                    any remaining liability; former Credit One account)

4.7   Midland Credit Management Inc.                Last 4 digits of account number: 3072                                                           $1,366.00
      350 Camino De La Reina, Ste.                  When was the debt incurred? Thru 2016
      100
      San Diego, CA 92108
      Who owes the debt? Check one.                 As of the date you file, the claim is: Check all that apply
      [ X] Debtor 1 only                            [ ] Contingent
      [ ] Debtor 2 only                             [ ] Unliquidated
      [ ] Debtor 1 and Debtor 2 only                [ ] Disputed
      [ ] At least one of the debtors and another

      [   ] Check if this claim relates to a        Type of NON-PRIORITY unsecured claim:
           community debt                           [ ] Student loans
                                                    [ ] Obligations arising out of a separation agreement or divorce
      Is the claim subject to offset?                   that you did not report as priority claims
      [X ] No                                       [ ] Debts to pension or profit-sharing plans, and other similar debts
      [ ] Yes                                       [ X ] Other. Specify: Consumer loan, credit card or other consumer transaction; Judgment;
                                                    former Credit One account
                                                                                                                                       Total claim

4.8    Mohela                                         Last 4 digits of account number: 2158                                            $3,363.00
       PO Box 790233                                  When was the debt incurred? 2009-2011
       St. Louis MO 63179-0233
       Who owes the debt? Check one.                  As of the date you file, the claim is: Check all that apply
       [ ] Debtor 1 only                              [ ] Contingent
       [ ] Debtor 2 only                              [ ] Unliquidated
       [ ] Debtor 1 and Debtor 2 only                 [ ] Disputed
       [X ] At least one of the debtors and another

       [   ] Check if this claim relates to a         Type of NON-PRIORITY unsecured claim:
            community debt                            [ X ] Student loans
                                                      [ ] Obligations arising out of a separation agreement or divorce
       Is the claim subject to offset?                    that you did not report as priority claims
       [X ] No                                        [ ] Debts to pension or profit-sharing plans, and other similar debts
       [ ] Yes                                        [ ] Other. Specify: Student loan

4.9    St. Pius X Church FCU                          Last 4 digits of account number:                                                 $1,600.00
       2998 Chili Avenue                              When was the debt incurred? 2018
       Rochester NY 14624
       Who owes the debt? Check one.                  As of the date you file, the claim is: Check all that apply
       [ X] Debtor 1 only                             [ ] Contingent
       [ ] Debtor 2 only                              [ ] Unliquidated
       [ ] Debtor 1 and Debtor 2 only                 [ ] Disputed
       [ ] At least one of the debtors and another

       [   ] Check if this claim relates to a         Type of NON-PRIORITY unsecured claim:
            community debt                            [ ] Student loans
                                                      [ ] Obligations arising out of a separation agreement or divorce
       Is the claim subject to offset?                    that you did not report as priority claims
       [X ] No                                        [ ] Debts to pension or profit-sharing plans, and other similar debts
       [ ] Yes                                        [ X ] Other. Specify: Consumer loan, credit card or other consumer transaction

4.10   Sterling Jewelers Inc.                         Last 4 digits of account number: 4227                                            $5,004.00
       P.O. Box 3680                                  When was the debt incurred? 2016
       Akron, OH 44309-3680
       Who owes the debt? Check one.                  As of the date you file, the claim is: Check all that apply
       [ X] Debtor 1 only                             [ ] Contingent
       [ ] Debtor 2 only                              [ ] Unliquidated
       [ ] Debtor 1 and Debtor 2 only                 [ ] Disputed
       [ ] At least one of the debtors and another

       [   ] Check if this claim relates to a         Type of NON-PRIORITY unsecured claim:
            community debt                            [ ] Student loans
                                                      [ ] Obligations arising out of a separation agreement or divorce
       Is the claim subject to offset?                    that you did not report as priority claims
       [X ] No                                        [ ] Debts to pension or profit-sharing plans, and other similar debts
       [ ] Yes                                        [ X ] Other. Specify: Consumer loan, credit card or other consumer transaction
Part 3:     List Others to Be Notified for a Debt That You Already Listed
5.   Use this page only if you have others to be notified about your bankruptcy for a debt that you already listed in Parts 1 or 2. For example, if a
     collection agency is trying to collect from you for a debt you owe to someone else, list the creditor in Parts 1 or 2, and then list the collection
     agency here. Similarly, if you have more than one creditor for any of the debts that you listed in Part 1, list the additional creditors here. If you
     do not have additional persons to be notified for any debts in Parts 1 or 2, do not fill out or submit this page.

          Forster & Garbus                                                On which entry in Part 1 or Part 2 did you list the original creditor?
                                                                          Line 4.1 of (Check one):
          Attorneys for Barclays                                          [ ] Part 1: Creditors with Priority Unsecured Claims
          60 Motor Parkway                                                [X] Part 2: Creditors with Nonpriority Unsecured Claims
          Commack NY 11725                                                Last 4 digits of account number:


          Graham & Borgese
          1695 Empire Blvd. Ste 140
          Webster NY 14580

          Rubin & Rothman LLC                                             On which entry in Part 1 or Part 2 did you list the original creditor?
                                                                          Line 4.2 of (Check one):
          Attorneys for Capital One                                       [ ] Part 1: Creditors with Priority Unsecured Claims
          1787 Veterans Highway                                           [X] Part 2: Creditors with Nonpriority Unsecured Claims
          Islandia NY 11749                                               Last 4 digits of account number:

          Boylan Code                                                     On which entry in Part 1 or Part 2 did you list the original creditor?
                                                                          Line 4.3 of (Check one):
          Attorney for Chili Venture                                      [ ] Part 1: Creditors with Priority Unsecured Claims
          145 Culver Road Ste. 100                                        [X] Part 2: Creditors with Nonpriority Unsecured Claims
          Rochester NY 14620                                              Last 4 digits of account number:

          Selip & Stylianou, LLP                                          On which entry in Part 1 or Part 2 did you list the original creditor?
                                                                          Line 4.4 of (Check one):
          Atty for Discover                                               [ ] Part 1: Creditors with Priority Unsecured Claims
          PO Box 9004                                                     [X] Part 2: Creditors with Nonpriority Unsecured Claims
          Woodbury NY 11797-9004                                          Last 4 digits of account number: 5213


          Woods Oviatt Gilman                                             On which entry in Part 1 or Part 2 did you list the original creditor?
                                                                          Line 4.5 of (Check one):
          Atty for Five Star                                              [ ] Part 1: Creditors with Priority Unsecured Claims
          1900 Bausch & Lomb Place                                        [X] Part 2: Creditors with Nonpriority Unsecured Claims
          Rochester NY 14604                                              Last 4 digits of account number:

          Forster & Garbus                                                On which entry in Part 1 or Part 2 did you list the original creditor?
                                                                          Line 4.6 of (Check one):
          Attorneys for Barclays                                          [ ] Part 1: Creditors with Priority Unsecured Claims
          PO Box 9030                                                     [X] Part 2: Creditors with Nonpriority Unsecured Claims
          Commack NY 11725-9030                                           Last 4 digits of account number:


          Credit One Bank
          P.O. Box 60500
          City of Industry, CA 91716-0500

          Pressler, Felt & Warshaw                                        On which entry in Part 1 or Part 2 did you list the original creditor?
                                                                          Line 4.7 of (Check one):
          Atty for Midland Credit                                         [ ] Part 1: Creditors with Priority Unsecured Claims
          305 Broadway 9th Floor                                          [X] Part 2: Creditors with Nonpriority Unsecured Claims
          New York NY 10007                                               Last 4 digits of account number: 3072


          Monroe County Sheriff
          Civil Bureau - Department IX
          130 S. Plymouth Avenue Room 100
          Rochester NY 14614-1408

          Financial Recovery Services Inc.                                On which entry in Part 1 or Part 2 did you list the original creditor?
                                                                          Line 4.10 of (Check one):
          Agent for CVI SGP                                               [ ] Part 1: Creditors with Priority Unsecured Claims
          PO Box 385908                                                   [X] Part 2: Creditors with Nonpriority Unsecured Claims
          Minneapolis MN 55438-5908                                       Last 4 digits of account number: 4227
Part 4:    Add the Amounts for Each Type of Unsecured Claim
6     Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. § 159.
      Add the amounts for each type of unsecured claim.



                                                                                     Total claim

Total claims   6a.   Domestic support obligations                            6a.                        $0.00
from Part 1

               6b.   Taxes and certain other debts you owe the               6b.                        $0.00
                     government

               6c.   Claims for death or personal injury while you were      6c.                        $0.00
                     intoxicated

               6d.   Other. Add all other priority unsecured claims.         6d. +                      $0.00
                     Write that amount here.

               6e.   Total. Add lines 6a through 6d                          6e.                        $1.00




                                                                                     Total claim

Total claims   6f.   Student loans                                           6f.                    $3,363.00
from Part 2

               6g.   Obligations arising out of a separation agreement       6g.                        $0.00
                     or divorce that you did not report as priority claims


               6h.   Debts to pension or profit-sharing plans, and other     6h.                        $0.00
                     similar debts

               6i.   Other. Add all other nonpriority unsecured claims.      6i. +                 $36,897.00
                     Write that amount here.

               6j.   Total. Add lines 6f through 6i.                         6j.                   $40,260.00
 Fill in this information to identify your case and this filing:

 Debtor 1          Zachary              J,                         Federation
 Debtor 2          First Name           Middle Name                Last Name
 (Spouse, if
 filing)

                   First Name           Middle Name                Last Name


 United States Bankruptcy Court for the Western District of New York                                                                  [ ] Check if this is an
                                                                                                                                      amended filing
 Case number: 20-2

Official Form 106G

Schedule G: Executory Contracts and Unexpired Leases                                                                                       12/15
 Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
 information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
 additional pages, write your name and case number (if known).

  1.       Do you have any executory contracts or unexpired leases?
           [ ] No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
           [X] Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule A/B: Property (Official Form 106A/B).

  2.       List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for
           (for
           example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory
           contracts and unexpired leases.

           Person or company with whom you have the contract or                    State what the contract or lease is for
           lease

  2.1      Name and address:                                                       Lease to own personal computer
           Progressive Leasing
           256 W. Data Drive
           Draper, UT 84020




  2.2      (Landlord)                                                              (residential lease)
 Fill in this information to identify your case and this filing:

 Debtor 1          Zachary                J,                       Federation
 Debtor 2          First Name             Middle Name              Last Name
 (Spouse, if
 filing)

                   First Name             Middle Name              Last Name


 United States Bankruptcy Court for the Western District of New York                                                              [ ] Check if this is an
                                                                                                                                  amended filing
 Case number: 20-2

Official Form 106H

Schedule H: Your Codebtors                                                                                                12/15
 Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married people
 are filing together, both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page, fill it out,
 and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write your name and
 case number (if known). Answer every question.

  1.       Do you have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.)
           [ ] No
           [X] Yes

  2.       Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include
           Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

           [X] No. Go to line 3.
           [ ] Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?

  3.       In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person
           shown in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on
           Schedule D (Official Form 106D), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 106G). Use Schedule D,
           Schedule E/F, or Schedule G to fill out Column 2.

           Column 1: Your codebtor                                               Column 2: The creditor to whom you owe the debt
                                                                                 Check all schedules that apply:

  3.1      Name and address:   Kren Fexderation (mother)                         [ ] Schedule D, line
                                                                                 [ ] Schedule E/F, line    4.8 Mohela (student loans)
                                                                                 [ ] Schedule G, line
 Fill in this information to identify your case and this filing:

 Debtor 1         Zachary               J,                           Federation
 Debtor 2         First Name            Middle Name                  Last Name
 (Spouse, if
 filing)

                  First Name            Middle Name                  Last Name


 United States Bankruptcy Court for the Western District of New York                                                                    [ ] Check if this is an
                                                                                                                                        amended filing
 Case number: 20-2

Official Form 106I

Schedule I: Your Income                                                                                                 12/15
 Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
 supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your spouse.
 If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed, attach a
 separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

 Part 1:       Describe Employment
 1       Fill in your employment        Employment                               Debtor 1                             Debtor 2 or non-filing spouse
         information.

         If you have more than          Employment status                        [X]Employed                          [ ]Employed
         one job, attach a                                                       [ ]Not employed                      [ ]Not employed
         separate page with
         information about              Occupation                               Auto Technician
         additional employers.

         Include part-time,
                                        Name of Employer                         Dorshel Lexus
         seasonal, or self-
         employed work.                 Address of employer                      3817 West Henrietta Rd.
                                        (Street, City, State, Zip)               Rochester NY 14623
         Occupation may include
         student or homemaker, if       How long employed there?                 7 yrs
         it applies.

 Part 2:       Give Details About Monthly Income
         Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your
         non-filing spouse unless you are separated.

         If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines
         below. If you need more space, attach a separate sheet to this form.

                                                                                                       For Debtor 1      For Debtor 2 or non-
                                                                                                                         filing spouse

  2      List monthly gross wages, salary, and commissions (before all payroll                     2        $5,196.00
         deductions). If not paid monthly, calculate what the monthly wage would be.

  3      Estimated and list monthly overtime pay (debtor is guaranteed 60 hours                    3             inc.   +
         p/w)

  4      Calculate gross income. Add line 2 + line 3                                               4       $5,196.00
                                                                                                                For Debtor 1     For Debtor 2 or non-
                                                                                                                                 filing spouse

     Copy line 4 here ................................................................................ ➔   4         $5,196.00

5    List all payroll deductions:

     5a. Tax, medicare, and Social Security deductions                                                     5a        $1,023.00

     5b. Mandatory contributions for retirement plans                                                      5b           $0.00

     5c. Voluntary contributions for retirement plans                                                      5c         $208.00

     5d. Required repayments of retirement fund loans (will paid off in 2 yrs)                             5d         $165.00

     5e. Insurance                                                                                         5e           $0.00

     5f. Domestic Support obligations                                                                      5f           $0.00

     5g. Union dues                                                                                        5g           $0.00

     5h. Other deductions (Specify:                                                                        5h           $0.00

6    Add the payroll deductions: add lines 5a + b + c + d + e + f + g + h                                  6         $1,396.00

7    Calculate total monthly take-home pay. Subtract line 6 from line 4.                                   7         $3,800.00

8    List all other income regularly received:

     8a      Net income from rental property and from operating a business,                                8a           $0.00
             profession, or farm: Attach a statement for each property and
             business showing gross receipts, ordinary and necessary business
             expenses, and the total monthly net income.

     8b      Interest & dividends                                                                          8b           $0.00

     8c      Family support payments that you, a non-filing spouse, or a                                   8c           $0.00
             dependent regularly receive. Include alimony, spousal support,
             child support, maintenance, divorce settlement, and property
             settlement.

     8d      Unemployment compensation                                                                     8d           $0.00

     8e      Social Security                                                                               8e           $0.00

     8f      Other government assistance that you regularly receive. Include                               8f           $0.00
             cash assistance and the value (if known) of any non-cash assistance
             that you receive, such as food stamps (benefits under the
             Supplemental Nutrition Assistance Program) or housing subsidies.
             Specify:

     8g      Pension or retirement income.                                                                 8g           $0.00

     8h      Other monthly income                                                                          8h           $0.00

9            Add all other income. Add lines 8a + 8b + 8c + 8d + 8e + 8f +8g +                             9            $0.00
             8h.

10           Calculate monthly income. Add line 7 + line 9. Add the entries in                             10        $3,800.00              $0.00    =     $3,800.00
             line 10 for Debtor 1 and Debtor 2 or non-filing spouse.

11   State all other regular contributions to the expenses that you list in Schedule J.                                                             11
     Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and
     other friends or relatives.
     Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in
     Schedule J. Specify:

12   Add the combined total, line 10, to the amount in line 11. The result is the combined monthly income. Write that                               12     $3,800.00
     amount on the Summary of Schedules and Statistical Summary of Certain Liabilities and Related Data, if it applies.

13   Do you expect an increase or decrease within the year after you file this form?                                                            Combined monthly income


     [X] No [ ]Yes:
     Explain:
 Fill in this information to identify your case and this filing:

 Debtor 1            Zachary              J,                       Federation
 Debtor 2            First Name           Middle Name              Last Name
 (Spouse, if
 filing)

                     First Name           Middle Name              Last Name


 United States Bankruptcy Court for the Western District of New York                                                           [ ] Check if this is an
                                                                                                                               amended filing
 Case number: 20-2
Official Form 106J

Schedule J: Your Expenses                                                                                           12/15
 Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
 information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number
 (if known). Answer every question.

 Part 1              Describe your Household
 1. Is this a joint case?
     [X] No. Go to line 2.
     [ ] Yes. Does Debtor 2 live in a separate household?
               [ ] No      [ ] Yes. Debtor 2 must file a separate Schedule J.

 2     Do you have dependents?                  [ ]No [X]Yes. Fill out this     Dependent’s relationship to     Age of         Does dependent live
       Do not list Debtor 1 and Debtor 2.       information for each              Debtor 1 or Debtor 2         Dependent       with you?
                                                dependent. . .

       Do not state the dependent's                                                       Child                    9           [ ]No [X]Yes
       names.

                                                                                          Child                    7           [ ]No [X]Yes

 NOTE: Debtor lives with his Fiance and her
 two children, age 13 and 16. Fiance earns
 approximately half what the debtor earns.
 This schedule reflects expenses paid by
 the debtor for himself and his two children.
 3. Do your expenses include expenses of people other than                      [X]No
 yourself and your dependents?                                                  [ ]Yes

 Part 2                                    Estimate Your Ongoing Monthly Expenses

   Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
  expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
                                                                   applicable date.

                     Include expenses paid for with non-cash government assistance if you know the value of                          Your Expenses
                       such assistance and have included it on Schedule I: Your Income (Official Form B 6I.)

  4.      The rental or home ownership expenses for your residence. Include first mortgage payments and any              4.                   $995.00
          rent for the ground or lot.

          If not included in line 4:

               4a.    Real estate taxes                                                                                  4a.                    $0.00

               4b.    Property, homeowner’s, or renter’s insurance                                                       4b.                    $0.00

               4c.    Home maintenance, repair, and upkeep expenses                                                      4c.                  $100.00

               4d.    Homeowner’s association or condominium dues                                                        4d.                    $0.00

  5.      Additional mortgage payments for your residence, such as home equity loans                                     5.                     $0.00

  6.      Utilities                                                                                                      6a.                   $60.00
           6a.      Electricity, heat, natural gas

               6b.    Water, sewer, garbage collection                                                                   6b.                    $0.00
       6c.     Telephone, cell phone, Internet, satellite, and cable services                                      6c.      $90.00

       6d.     Other. Specify:                                                                                     6d.        $0.00

7.    Food and housekeeping supplies                                                                                7.     $850.00

8.    Childcare and children’s education costs                                                                      8.      $25.00

9.    Clothing, laundry, and dry cleaning                                                                           9.     $200.00

10.   Personal care products and services                                                                          10.     $200.00

11.   Medical and dental expenses                                                                                  11.      $25.00

12.   Transportation. Include gas, maintenance, bus or train fare. Do not include car payments. (Uses a friend's   12.     $200.00
      car, pays transportation costs, see line 17a, below)

13.   Entertainment, clubs, recreation, newspapers, magazines, and books                                           13.      $50.00

14.   Charitable contributions and religious donations                                                             14.        $0.00

15.   Insurance. Do not include insurance deducted from your pay or included in lines 4 or 20.                     15a.       $0.00
       15a.   Life insurance

      15b.     Health insurance (Anticipated)                                                                      15b.    $400.00

      15c.     Vehicle insurance                                                                                   15c.    $245.00

      15d.     Other insurance. Specify:                                                                           15d.       $0.00

16.   Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20. Specify:                    16.        $0.00

17.   Installment or lease payments:                                                                               17a.    $315.00
      17a. Car payments for Vehicle 1: (the debtor pays the car owner $315 p/m, which the owner, who is in
      military service overseas, pays this amount to his car loan bank. The debtor is not personally liable
      on the car loan)

      17b.     Car payments for Vehicle 2:                                                                         17b.       $0.00

      17c.     Other. Specify:                                                                                     17c.       $0.00

      17d.     Other. Specify:                                                                                     17d.       $0.00

18.   Your payments of alimony, maintenance, and support that you did not report as deducted from your             18.        $0.00
      pay on line 5, Schedule I, Your Income (Official Form B 6I).

19.   Other payments you make to support others who do not live with you.                                          19.        $0.00

20.   Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your Income.        20a.       $0.00
       20a.    Mortgages on other property

      20b.     Real estate taxes                                                                                   20b.       $0.00

      20c.     Property, homeowner’s, or renter’s insurance                                                        20c.       $0.00

      20d.     Maintenance, repair, and upkeep expenses                                                            20d.       $0.00

      20e.     Homeowner’s association or condominium dues                                                         20e.       $0.00

21.   Other. Specify: Student loan                                                                                 21.      $50.00

22.                                        Calculate your monthly expenses.

      22a.     Add lines 4 through 21.                                                                             22a.   $3,805.00

      22b.     Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2                     22b.       $0.00

      22c.     22c. Add line 22a and 22b. The result is your monthly expenses                                      22c.   $3,805.00

23.                                        Calculate your monthly net income.

      23a.     Copy line 12 (your combined monthly income) from Schedule I.                                        23a.   $3,800.00

      23b.     Copy your monthly expenses from line 22c above.                                                     23b.   $3,805.00

      23c.     Subtract your monthly expenses from your monthly income.                                            23c.       $0.00
               The result is your monthly net income.
24.     Do you expect an increase or decrease in your expenses within the year after you file this form?
          For example, do you expect to finish paying for your car loan within the year or do you expect your
         mortgage payment to increase or decrease because of a modification to the terms of your mortgage?

       [X]No    Explain here:
      [ ]Yes
 Fill in this information to identify your case and this filing:

 Debtor 1                Zachary               J,                  Federation
 Debtor 2                First Name            Middle Name         Last Name
 (Spouse, if
 filing)

                         First Name            Middle Name         Last Name


 United States Bankruptcy Court for the Western District of New York                                                            [ ] Check if this is an
                                                                                                                                amended filing
 Case number: 20-2

Official Form 106DEC

Declaration About an Individual Debtor's Schedules                                                                      12/15
 If two married people are filing together, both are equally responsible for supplying correct information.

 You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
 obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to
 20
 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.


               Sign below



 Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

 [X] No
 [ ] Yes. Name of person__________________________________________________. Attach Bankruptcy Petition Preparer's Notice, Declaration,
 and
                                                                                Signature (Official Form 119).



               Under penalty of perjury, I declare that I have read the summary and schedules filed with this declaration and
               that they are true and correct.




    X          /s/   Zachary J, Federation


               Signature of Debtor 1
               Executed on                   02/20/2020

                                             MM / DD / YYYY
 Fill in this information to identify your case and this filing:

 Debtor 1          Zachary              J,                         Federation
 Debtor 2          First Name           Middle Name                Last Name
 (Spouse, if
 filing)

                   First Name           Middle Name                Last Name


 United States Bankruptcy Court for the Western District of New York                                                               [ ] Check if this is an
                                                                                                                                   amended filing
 Case number: 20-2

Official Form 106DEC
Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                                         12/15
 Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
 information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
 number (if known). Answer every question.

 Part 1          Give Details About Your Marital Status and Where You Lived Before
  1.       What is your current marital status?
           [ ] Married
           [X] Not married


  2.       During the last 3 years, have you lived anywhere other than where you live now?
           [ ] No
           [X] Yes. List all of the places you lived in the last 3 years. Do not include where you live now.

           Debtor 1:                                                 Dates Debtor 1         Debtor 2:                                  Dates Debtor 2
           (Street, City, State, Zip)                                lived there            (Street, City, State, Zip)                 lived there

           320 Audino La #E                                          From: 9/16
           Rochester NY 14624                                        To: 5/17

           3501 E. Brockport-Spencerport Rd.                         From: 5/17
           Spencerport NY 14559                                      To: 6/17

  3.       Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Community property
           states and territories include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)
           [X] No
           [ ] Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).


 Part 2          Explain the Sources of Your Income

  4.       Did you have any income from employment or from operating a business during this year or the two previous calendar years?

           Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
           If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.
           [ ] No
           [X] Yes. Fill in the details.

                                                      Debtor 1                                             Debtor 2

                                                      Sources of income               Gross income         Sources of income          Gross income
                                                      Check all that apply.                                Check all that apply.      (before deductions and
                                                                                      (before deductions                              exclusions)
                                                                                      and exclusions)

           From January 1 of current year             [X] Wages, commissions,                $8,822.00
           until the date you filed for                   bonuses, tips
           bankruptcy:                                [ ] Operating a business

           For last calendar year:                    [X] Wages, commissions,              $52,650.00
           (January 1 to December 31, 2019)               bonuses, tips
                                                      [ ] Operating a business

           For the calendar year before that:         [X] Wages, commissions,              $38,225.00
           (January 1 to December 31, 2018)               bonuses, tips
                                                      [ ] Operating a business
5.   Did you receive any other income during this year or the two previous calendar years?

     Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security,
     unemployment, and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties;
     and gambling and lottery winnings. If you are filing a joint case and you have income that you received together, list it only once under
     Debtor 1.

     List each source and the gross income from each source separately. Do not include income that you listed in line 4.
     [X] No
     [ ] Yes. Fill in the details.

Part 3         List Certain Payments You Made Before You Filed for Bankruptcy

6.       Are either Debtor 1's or Debtor 2's debts primarily consumer debts?

          [ ]No.      Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8)
                      as "incurred by an individual primarily for a personal, family, or household purpose."

                      During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,225* or more?

                    [ ]No.      No. Go to line 7.
                    [ ]Yes.     List below each creditor to whom you paid a total of $6,225* or more in one or more payments and the total amount you
                                paid that creditor. Do not include payments for domestic support obligations, such as child support and alimony. Also, do
                                not include payments to an attorney for this bankruptcy case.

                      * Subject to adjustment on 4/01/16 and every 3 years after that for cases filed on or after the date of adjustment.

         [X]Yes.      Debtor 1 or Debtor 2 or both have primarily consumer debts.

                      During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

                    [X]No.      Go to line 7.
                     [ ]Yes.    List below each creditor to whom you paid a total of $600 or more and the total amount you paid that
                                creditor. Do not include payments for domestic support obligations, such as child support and alimony.
                                Also, do not include payments to an attorney for this bankruptcy case.

7.   Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?

     Insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner;
     corporations of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any
     managing agent, including one for a business you operate as a sole proprietor. 11 U.S.C. § 101. Include payments for domestic
     support obligations, such as child support and alimony.

         [ ]No.
         [X]Yes.      List all payments to an insider.

                      Insider's Name and address                Dates of        Total amount paid     Amount you still owe       Reason for this payment
                                                                payment

                      Karen Federation (mother)                 3/7/2019        $1,000.00                              $0.00     Repaid money borrowed
                      2427 Westside Dr.                                                                                          over the previous year
                      North Chili NY 14514



8.   Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that
     benefited an insider?

     Include payments on debts guaranteed or cosigned by an insider.

         [X]No.
          [ ]Yes.     List all payments that benefited an insider.

Part 4         Identify Legal Actions, Repossessions, and Foreclosures
9.       Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?

     List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody
     modifications, and contract disputes.

         [ ]No.
         [X]Yes.      Fill in the details.
      Case title and case number           Nature of the case                     Court or agency name and address       Status of the case

      Five Star Bank v. Zachary            Collections                            Monroe County Supreme Court            [ ] Pending
      Federation                                                                                                         [ ] On appeal
      E2020000104                                                                                                        [X] Concluded

      Midland Funding LLC v.               Collections                            Monroe County Supreme Court            [ ] Pending
      Zachary Federation                                                                                                 [ ] On appeal
      E2019005029                                                                                                        [X] Concluded

      Barclay v. Zachary                   Collections                            Monroe County Supreme Court            [X] Pending
      Federation                                                                                                         [ ] On appeal
      E2019006735                                                                                                        [ ] Concluded

      Discover Bank v. Zachary             Collections                            Monroe County Supreme Court            [ ] Pending
      Federation                                                                                                         [ ] On appeal
      E2018005042                                                                                                        [X] Concluded

      Capital One Bank v.                  Collections                            Monroe County Supreme Court            [X] Pending
      Zachary Federation                                                                                                 [ ] On appeal
      E2018003217                                                                                                        [ ] Concluded

      Chili Ventures v. Zachary            Collections                            Monroe County Supreme Court            [X] Pending
      Federation                                                                                                         [ ] On appeal
      E2019002587                                                                                                        [ ] Concluded

10.   Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or
      levied? Check all that apply and fill in the details below.

       [ ]No.       Go to line 11.
      [X ]Yes.      Fill in the information below.

      Creditor's name and address                                   Describe the property                    Date             Value of the
                                                                                                                              property

      Five Star Bank                                                2014 Chrysler 200                           9/2019        $ Unk (deficiency
                                                                                                                              on the loan)

                                                                    [X] Property was repossessed.
                                                                    [ ] Property was foreclosed.
                                                                    [ ] Property was garnished.
                                                                    [ ] Property was attached, seized, or
                                                                    levied.

11.   Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from
      your accounts or refuse to make a payment because you owed a debt?

         [X]No.
          [ ]Yes.   Fill in the details.

12.   Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of
      creditors, a court-appointed receiver, a custodian, or another official?
      [X]No.
      [ ]Yes.


Part 5         List Certain Gifts and Contributions
13.   Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?

         [X]No.
          [ ]Yes.   Fill in the details for each gift.

14.   Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any
      charity?

         [X]No.
          [ ]Yes.   Fill in the details for each gift or contribution.

Part 6         List Certain Losses
15.   Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other
      disaster, or gambling?

         [X]No.
          [ ]Yes.   Fill in the details.
Part 7         List Certain Payments or Transfers
16.   Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone
      you consulted about seeking bankruptcy or preparing a bankruptcy petition?

      Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.

         [ ]No.
         [X]Yes.    Fill in the details.

      Name, address and website of           Description and value of any property transferred            Date payment or       Amount of payment
      Person Who Was Paid                                                                                 transfer was made

      Peter Scribner, Esq.                   Attorney fee and filing fee payment                            1/20-2/20           $ 1,295
      1110 Park Avenue
      Rochester NY 14610                                                                                                        $
      scribnerbankruptcylaw.com
                                                                                                                                $
      Person Who Made the Payment, if
      Not You:


17.   Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone
      who promised to help you deal with your creditors or to make payments to your creditors?
      Do not include any payment or transfer that you listed on line 16.

         [X]No.
          [ ]Yes.   Fill in the details.

18.   Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
      transferred in the ordinary course of your business or financial affairs?
      Include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property). Do
      not include gifts and transfers that you have already listed on this statement.

         [ ]No.
         [X]Yes.    Fill in the details.

      Name and Address of Person Who         Description and value of property                Describe any property or payments       Date transfer
      Received Transfer                      transferred                                      received or debts paid in exchange      was made

      (Craig's List buyer)                   MacBook Pro                                      $700                                     8/2018


      Person's relationship to you: None

19.   Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you
      are a beneficiary? (These are often called asset-protection devices.)
      [X] No.
      [ ]Yes. Fill in the details.

Part 8         List Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units
20.   Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit,
      closed, sold, moved, or transferred?
      Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions, brokerage
      houses, pension funds, cooperatives, associations, and other financial institutions.

         [X]No.
          [ ]Yes.   Fill in the details.

21.   Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for
      securities, cash, or other valuables?

         [X]No.
          [ ]Yes.   Fill in the details.

22.   Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?

         [X]No.
          [ ]Yes.   Fill in the details.
Part 9         Identify Property You Hold or Control for Someone Else
23.   Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for, or hold in
      trust for someone.

         [ ]No.
         [X]Yes.    Fill in the details.

      Owner's Name and Address                      Where is the property? (address)                    Describe the property                     Value

      Matthew Barnhart                              Debtor's residence                                  2017 Nissan Altima, subject to ESL        $ 11,650
      (Stationed with the USMC in                                                                       car loan (debtor is not liable on the
      Japan)                                                                                            loan) in the amount of $12.5k.
                                                                                                        Value is NADA 'clean trade-in'

Part 10        Give Details About Environmental Information
      For the purpose of Part 10, the following definitions apply:

 ■    Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of
      hazardous or toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other medium,
      including statutes or regulations controlling the cleanup of these substances, wastes, or material.

 ■    Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or
      utilize it or used to own, operate, or utilize it, including disposal sites.

 ■    Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic
      substance, hazardous material, pollutant, contaminant, or similar term.

      Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

24.   Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?
      [X] No.
      [ ]Yes. Fill in the details.

25.   Have you notified any governmental unit of any release of hazardous material?
      [X] No.
      [ ]Yes. Fill in the details.

26.   Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.
      [X] No.
      [ ]Yes. Fill in the details.

Part 11        Give Details About Your Business or Connections to Any Business
27.      Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?

                              [   ] A sole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time
                              [   ] A member of a limited liability company (LLC) or limited liability partnership (LLP)
                              [   ] A partner in a partnership
                              [   ] An officer, director, or managing executive of a corporation
                              [   ] An owner of at least 5% of the voting or equity securities of a corporation

                    [X] No. None of the above applies. Go to Part 12.
                    [ ] Yes. Check all that apply above and fill in the details below for each business

28.   Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include all
      financial institutions, creditors, or other parties.

         [X]No.
          [ ]Yes.   Fill in the details.
Part 12       Sign Below
      I have read the answers on this Statement of Financial Affairs and any attachments, and I declare under penalty of perjury that the
      answers are true and correct. I understand that making a false statement, concealing property, or obtaining money or property by
      fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.
      18 U.S.C. §§ 152, 1341, 1519, and 3571.


X     /s/ Zachary J, Federation


      Signature of Debtor 1

      Date                        02/20/2020


                                  MM / DD / YYYY

      Did you attach additional pages to Your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)?
      [X] No
      [ ] Yes

Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

[X] No
[ ] Yes. Name of person_______________________________________________. Attach Bankruptcy Petition Preparer's Notice, Declaration, and
                                                                               Signature (Official Form 119).
 Fill in this information to identify your case and this filing:

 Debtor 1         Zachary                  J,                      Federation
 Debtor 2         First Name               Middle Name             Last Name
 (Spouse, if
 filing)

                  First Name               Middle Name             Last Name


 United States Bankruptcy Court for the Western District of New York                                                                     [ ] Check if this is an
                                                                                                                                         amended filing
 Case number: 20-2

Official Form 108

Statement of Intention for Individuals Filing Under Chapter 7                                                                                    12/15
If you are an individual filing under chapter 7, you must fill out this form if:
■creditors have claims secured by your property, or
■ you have leased personal property and the lease has not expired.

You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list on the form.

If two married people are filing together in a joint case, both are equally responsible for supplying correct information.
Both debtors must sign and date the form.

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write your name and case number (if known).


 Part 1:       List Your Creditors Who Have Secured Claims
  1.     For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
         information below.

         Identify the creditor and the property that is collateral              What do you intend to do with the property     Did you claim the property
                                                                                that secures a debt?                           as exempt on Schedule C?

         Creditor's            none                                             [ ] Surrender the property.                    [ ] No
         name:                                                                  [ ] Retain the property and redeem it.         [ ] Yes
                                                                                [ ] Retain the property and enter into a
                                                                                Reaffirmation Agreement.
         Description of
                                                                                [ ] Retain the property and [explain]:
         property
         securing debt:

 Part 2:       List Your Unexpired Personal Property Leases

  2.     For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G),
         fill in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet
         ended. You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. §365(p)(2).

         Describe your unexpired personal property leases                                                                      Will the lease be assumed?

         Lessor's name:                                                                                                        [ ] No
                                                                                                                               [ ] Yes
         Description of
         leased
         property:

 Part 3:       Sign Below

         Under penalty of perjury, I declare that I have indicated my intention about any property of my estate that secures a debt and any personal
         property that is subject to an unexpired lease.

                          X     /s/ Zachary J, Federation

                                Signature of Debtor 1

                      Date      02/20/2020
 Fill in this information to identify your case and this filing:

 Debtor 1        Zachary                J,                         Federation
 Debtor 2        First Name             Middle Name                Last Name
 (Spouse, if
 filing)

                 First Name             Middle Name                Last Name


 United States Bankruptcy Court for the Western District of New York                  [ ] Check if this is an
                                                                                      amended filing
 Case number: 20-2
Peter Scribner, Esq., pursuant to Rule 2016(b) of Bankruptcy Rules, states that:

1. I am the attorney for the Debtor in this case.
2. The compensation agreed to be paid by the Debtor to me for basic bankruptcy services is:
       a) $950.00 for legal services rendered or to be rendered in contemplation of and in
       connection with this case.
       b) The amount of $950.00 was paid by the Debtor prior to filing this statement.
       c) The unpaid balance, if any, is $0.00
3. $335.00 of the filing fee has been paid.
4. The services rendered or to be rendered include the f ollowing:
       (a) Analysis of the financial situation, and rendering advise and assistance to the Debtor in
       determining whether to file a petition under title 11 of the United States Code.
       (b) Preparation and filing of the petition, schedules, statements of affairs, plans, and other
       documents of the court.
       (c) Representing the Debtor at the section 341 meeting, plan confirmation hearings, and
       discharge/reaffirmation hearings;
       (d) Removal of garnishments or wage assignments;
       (e) Negotiate valuation of secured claims.
       (f) Representation of the Debtor in any proceedings or negotiations for any motions to reaffirm
       debts, to redeem exempt personal property from liens, to abandon or clear title to real
       property, or to avoid judicial liens on property of the Debtor.
5. The services rendered or to be rendered for the above amount do not include representation of the
Debtor in any adversary proceeding; state court action or proceeding; objections to claims; motions to
amend the petition, schedules or statements to comport with developments after the 341 meeting;
motions to lift the automatic stay; court hearings required to determine valuation of secured property
or claims; or trustee proceedings to sell property.
6. The source of the payments made by the Debtor to me was from wages, earnings and
compensation for services performed.
7. The source of payments to be made by the Debtor to me for the unpaid balance remaining will be
from wages, earnings and compensation for services performed.
8. I have received no transfer, assignment or pledge of property.
9. I have not shared or agreed to share with any other entity, other than with my law firm, any
compensation paid or to be paid.

Dated: February 20, 2020

       Respectfully submitted: /s/ Peter Scribner
       PETER SCRIBNER, ESQ.
       1110 Park Ave.; Rochester, NY 14610 (585) 261-6461
Barclays Bank Delaware
125 S. West St.
Wilmington DE 19801

Forster & Garbus
Attorneys for Barclays
60 Motor Parkway
Commack NY 11725

Graham & Borgese
1695 Empire Blvd. Ste 140
Webster NY 14580

Capital One Bank
4851 Cox Road
Glen Allen VA 23060

Rubin & Rothman LLC
Attorneys for Capital One
1787 Veterans Highway
Islandia NY 11749

Chili Venture LLC
16 West Main Street
Rochester NY 14614

Boylan Code
Attorney for Chili Venture
145 Culver Road Ste. 100
Rochester NY 14620

Discover Card
PO Box 71084
Charlotte NC 28272-1084

Selip & Stylianou, LLP
Atty for Discover
PO Box 9004
Woodbury NY 11797-9004

Five Star Bank
100 Chestnut Plaza
Rochester NY 14604
Woods Oviatt Gilman
Atty for Five Star
1900 Bausch & Lomb Place
Rochester NY 14604

LVNV Funding LLC
6801 S. Cimarron Road, Ste 424-J
Las Vegas NV 89113

Forster & Garbus
Attorneys for Barclays
PO Box 9030
Commack NY 11725-9030

Credit One Bank
P.O. Box 60500
City of Industry, CA 91716-0500

Midland Credit Management Inc.
350 Camino De La Reina, Ste. 100
San Diego, CA 92108

Pressler, Felt & Warshaw
Atty for Midland Credit
305 Broadway 9th Floor
New York NY 10007

Monroe County Sheriff
Civil Bureau - Department IX
130 S. Plymouth Avenue Room 100
Rochester NY 14614-1408

Mohela
PO Box 790233
St. Louis MO 63179-0233

St. Pius X Church FCU
2998 Chili Avenue
Rochester NY 14624

Sterling Jewelers Inc.
P.O. Box 3680
Akron, OH 44309-3680
Financial Recovery Services Inc.
Agent for CVI SGP
PO Box 385908
Minneapolis MN 55438-5908

Progressive Leasing
256 W. Data Drive
Draper, UT 84020

Internal Revenue Service
Insolvency Section
Post Office Box 7346
Philadelphia, PA 19101-7346
